Citation Nr: 0909260	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and N.G.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1944 to July 1946, from January 1947 to August 1949, and 
from January 1951 to October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

Before the Board promulgated a decision on the appeal, the 
Veteran died in October 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claim 
of service connection for a back disorder at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2009, the Board received notice in the form of a 
copy of a death certificate that the Veteran had died in 
October 2008.  As the Veteran's death comes during the 
pendency of his appeal, as a matter of law, the appeal does 
not survive his death, and the appeal must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); and Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office from which the claim originated (listed on the first 
page of this decision).  


ORDER

The appeal of the claim of service connection for a back 
disorder is dismissed.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


